Citation Nr: 0701302	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

The appellant and sons


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  He died in February 2004.  The appellant is the 
veteran's surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2006.  


FINDINGS OF FACT

1.  The veteran died in February 2004.  The causes of the 
veteran's death were metastatic adenocarcinoma of the lung 
and emphysema.  

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD).

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the cause of the veteran's death.


CONCLUSION OF LAW

The veteran's service and/or a service-connected disability 
did not cause or contribute substantially or materially to 
his death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.312 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She claims that the 
lung cancer that caused his death was incurred in service as 
a result of exposure to asbestos.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the appellant was provided notice of the VCAA 
on March 12, 2004, prior to the initial adjudication of her 
claim in the March 31, 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the appellant was expected to provide, 
including the information needed to obtain both private and 
VA medical treatment records.  In this way, the VCAA letter 
clearly satisfied the first three "elements" of the notice 
requirement.  In addition, the March 2004 letter stated:  
"If there is any other evidence that you think will support 
your claim, please let us know.  If the evidence or 
information is in your possession, please send it to us."  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the appellant received Dingess notice in August 
2006, including as it relates to the downstream effective 
date element of her claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
private and VA medical records, and a VA medical opinion 
addressing whether there is any nexus between the veteran's 
service and his death - the dispositive issue.  The appellant 
has not indicated she has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of her appeal.  As noted in the Introduction, she 
testified in support of her claim in September 2006.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Asbestos exposure

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has the Secretary 
promulgated any regulations, VA has issued procedures on 
asbestos-related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 7.68 
(Sept. 21, 1992) [formerly DVB Circular 21-88-8, Asbestos- 
Related Disease (May 11, 1988)].

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
including pulmonary fibrosis and lung cancer, which may occur 
10 to 45 years after exposure.  When considering VA 
compensation claims, rating boards have the responsibility of 
ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and to assure that 
development is accomplished to ascertain whether or not there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure.  A determination must then be 
made as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information noted above.

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Factual background

The record before the Board contains service medical records 
and post-service medical records, which have been reviewed by 
the Board.  See 38 U.S.C.A. § 7104 (West 2002); see also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) [a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence].

The veteran's Notice of Separation reflects that he served on 
active duty in the U.S. Navy from June 1943 to November 1945 
during World War II and that his assigned duty was a gunner's 
mate.  

The veteran's service medical records are negative for 
complaint or diagnosis of lung disease.  There are no 
pertinent medical records for approximately the next 58 
years.

Post-service medical records document that possible 
malignancy of the lung was identified in November 2003.  
Metastatic adenocarcinoma of the lung was subsequently 
diagnosed.  

The evidence indicates that after service the veteran worked 
in the steamfitting trade, plumbing, and the oil burner 
industry.  

A certified abstract of the veteran's death certificate shows 
that he died in February 2004 at the age of 79, and that the 
causes of death were metastatic adenocarcinoma of the lung 
and emphysema.  At the time of the veteran's death, he was 
service connected for PTSD.

In July 2005, the RO forwarded the claims file to a VA 
physician to determine whether it was as least as likely as 
not either metastatic adenocarcinoma and/or emphysema was 
caused by exposure to asbestos in service as a gunner's mate 
aboard several landing craft transports in World War II.  The 
physician was asked to consider the veteran's post-service 
exposure as a plumber and oil burner worker.  The physician 
was further asked to provide an opinion as to whether it was 
as likely as not that the veteran's service-connected PTSD 
was either the principal or contributory cause of death.  

In July 2005, a VA physician responded as follows:

This veteran, who served in the U.S. Navy 
during WW-II from June 1943 to November 
1945, serving as a gunner's mate would 
have been exposed to asbestos.  However, 
following his discharge from the military 
he was employed in the steamfitting 
trade, plumbing and oil burner work.  The 
veteran died [in February 2004] and the 
death certificate showed death as 
metastatic adenocarcinoma and emphysema.  
I know of no association between the 
development of chronic obstructive 
pulmonary disease and exposure to 
asbestos.  However, there is now known 
that there is a strong association 
between development of adenocarcinoma of 
the lung and previous exposure to 
asbestos.  This is further heightened by 
being a cigarette smoker as was the case 
here.  However, it is as likely as not 
that the veteran's asbestos exposure was 
by far related to his post-active duty 
exposure in the steamfitting trade than 
his exposure while in the Navy as a 
gunner's mate.  Obviously, I am unable to 
quantify the degree of exposure he had 
while in the Navy and post-service, but 
reason suggests that his exposure would 
have been far greater for the number of 
years he worked in the above-described 
trades.  

It is also the opinion of this reviewer 
that it is as likely as not that his 
service-connected Post-Traumatic Stress 
Disorder was neither a principal or a 
contributing cause of death.  

Analysis

The appellant claims that the lung cancer that caused the 
veteran's death was incurred in service as a result of 
exposure to asbestos.

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, element 
(1) has obviously been met.

With respect to element (2), a service-connected disability, 
PTSD, existed at the time of the veteran's death.  There is, 
however, no medical or other evidence that the PTSD was 
related to the veteran's death in any way.  The appellant has 
not contended that the service-connected PTSD caused or 
contributed to the cause of the veteran's death.  The Board 
notes that the July 2005 VA physician opined that there was 
no relationship between the veteran's PTSD and his cause.  

The Board acknowledges, however, that there is evidence in 
the record which indicates that the veteran would have been 
exposed to asbestos while serving as a gunners mate in the 
Navy during World War II.  Hickson element (2) therefore is 
met as to the matter of the veteran's exposure to asbestos.

With respect to element (3), medical nexus, there is no 
competent medical evidence of record which establishes or 
even suggests there is a nexus between the veteran's in-
service asbestos exposure and his death.  The only competent 
medical evidence of record that addresses this point is the 
July 2005 VA physician's opinion, wherein he specifically 
concluded that it was more likely than not that the veteran's 
lung cancer developed as a result of his post-service 
asbestos exposure as opposed to his in-service exposure.  The 
physician reasoned that the veteran's exposure would have 
been far greater for the number of years he worked in his 
post-service trades than for his period of service.  In 
addition, the physician noted that there is no known 
association between the development of chronic obstructive 
pulmonary disease (emphysema) and asbestos exposure.  

There is no medical opinion to the contrary.  The only 
evidence which serves to connect the veteran's asbestos 
exposure to his death is statements of the appellant.  The 
appellant has speculated that the veteran's asbestos exposure 
in service had something to do with his death.  It is now 
well settled, however, that laypersons without medical 
training, such as the appellant, are not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2002) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The appellant's 
opinions on medical matters such as nexus are accordingly 
lacking in probative value.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met with respect to the claim.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The benefit sought on appeal is 
accordingly denied.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


